296 U.S. 632
56 S. Ct. 155
80 L. Ed. 449
Tracy C. DRAKE, John B. Drake, et al., petitioners,v.METROPOLITAN LIFE INSURANCE COMPANY et al.*
No. 459.
Supreme Court of the United States
October 28, 1935

Messrs. Charles C. LeForgee, of Decatur, Ill., and Edwin W. Sims, of Chicago, Ill., for petitioners.


1
For opinion below, see Metropolitan Life Ins. Co. v. Whitestone Management Co., 77 F.(2d) 255.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Seventy Circuit denied.



*
 Rehearing denied 296 U.S. 664, 56 S. Ct. 246, 80 L. Ed. 473.